DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-2, 6-7 29-30 is/are rejected under 35 U.S.C. 1(a)(2) as being unpatentable over Wang et al. (US 2020/0126219 A1).
Regarding claim 1, Wang teaches:
A medical image processing apparatus, (FIG. 1, 100) comprising: processing circuitry configured to: 
extract a degree of a disease related to a heart from a medical image; ([0034], “The processor 203 may be coupled to a source of ultrasound imaging data. For example, the ultrasound imaging data 202 may be received (e.g., in real-time) from an ultrasound imaging apparatus responsive to ultrasonically scanning a region of interest 201.” [0019], “FIG. 5 is an ultrasound image illustrating a pathlet-based vector flow imaging technique for visualizing the blood flow pattern within the left ventricle of a human heart.”[0042], “For example, the processor 203 may be configured to estimate the plaque-development risk based, at least in part, on the calculated WSS values” different value of WSS indicates different degree of a disease. ) and 
display, when the degree of the disease related to the heart is high, a first index value related to a blood vessel and calculated from one of blood pressure and a blood flow and configured to display, when the degree of the disease related to the heart is low, wall shear stress serving as a second index value related to the blood vessel, as information related to the blood flow of the blood vessel and calculated on a basis of the medical image.([0042] teaches displaying the WSS value using different color based on the risk is high or low: “Another type of color map 262-2 that may be produced by visualization processor 220 may be a risk map (see color map 468 in FIG. 4). That is, in some embodiments, the WSS visualization data 262-2 may additionally or alternatively include risk values that are determined based, at least in part, on the calculated WSS values. For example, the processor 203 may be configured to estimate the plaque-development risk based, at least in part, on the calculated WSS values. Plaque-development risk estimates may be generated, in some examples, using a thresholding process. For example, the processor 203 may be configured to designate locations along the vessel wall that are associated with WSS values below a first or low WSS threshold (e.g., below 4 dyne/cm.sup.2) as high-risk, and designate locations associated with WSS values above a second or regular WSS threshold (e.g., above 15 dyne/cm.sup.2) as low-risk, while locations associated with WSS values between the high and low risk values are designed as medium risk. The processor 203 (namely visualization processor 220 in the example in FIG. 2), may color code the risk level to produce a risk color map 468. As shown in FIG. 4, window B, any location along the vessel wall that is associated with a low risk level is color coded in grey and any location that is associated with a high risk level is color coded in pink, with the intermediate risk levels color coded according to a color blend (e.g., a linear blend) between the threshold level colors. Window B of FIG. 4 shows a duplex type display in which a color map, in this case a risk map, is overlaid on the background B-mode image. While not specifically shown, it will be understood that a duplex mode display according to the present disclosure may include image data from any two types of imaging modes, e.g., any of the color maps (e.g., WSS color map or risk map) or the vector flow map 226-1 shown in window A. The image data associated with each imaging mode included in the displays may be dynamically and synchronously updated across all displayed images. In some examples, to preserve computational resources, the risk values may be assigned based on WSS values which are temporally-averaged over a certain number of frames, for example over the frames corresponding to the systolic phase of the cardiac cycle or over the entire cardiac cycle.” ([0037]” teaches the WSS value is calculated based on the blood flow: “Using the velocity components, the WSS estimator 224 may calculate frames of WSS values at each of a plurality of locations along the wall of the bodily structure (e.g., vessel 208), in some cases along the entire length of the wall if the imaged structure”) Here, the claim does not exclude the first index value is not value of a wall shear stress, so based on broadest claim interpretation, Examiner interprets the first and second index value can both refer to a value of a wall shear stress.)

Regarding claim 2, Wang teaches:
The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to: display, when a disease degree indicating the degree of the disease related to the heart is higher than a first threshold value, the first index value; display, when the disease degree indicating the degree of the disease related to the heart is lower than a second threshold value smaller than the first threshold value, the second index value; and display, when the disease degree indicating the degree of the disease related to the heart falls between the first threshold value and the second threshold value, the first index value and the second index value. (“ [0009] Plaque-development risk estimates may be determined, in some examples, using a thresholding process, which may in some cases, be enhanced by machine learning. For example, the processor may be configured to designate one or more locations along the wall that are associated with WSS values below a first or low WSS threshold (e.g., below 4 dyne/cm.sup.2) as high-risk, while locations associated with WSS values above a second or regular WSS threshold (e.g., above 15 dyne/cm.sup.2) as low-risk. Any locations having intermediate WSS values may be designated as medium risk. Locations designated as high risk may be color coded by a given color such as pink, and locations designated as low risk may be color coded by another color such as gray. The locations designated as medium risk may be encoded in yet another, third color or they may be encoded based on a gradient of color blending the low risk to the high risk colors.”)

Regarding claim 6, Wang teaches:
The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to display an image indicating the blood vessel and displays, within the image, the first index value and the second index value arranged on top of each other or side by side.(FIG. 4 A and B and the blood vessel 408. [0042], “The processor 203 (namely visualization processor 220 in the example in FIG. 2), may color code the risk level to produce a risk color map 468. As shown in FIG. 4, window B, any location along the vessel wall that is associated with a low risk level is color coded in grey and any location that is associated with a high risk level is color coded in pink, with the intermediate risk levels color coded according to a color blend (e.g., a linear blend) between the threshold level colors.”)

Regarding claim 7, Wang teaches:
The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to: receive, from a user, an operation to select a type of information to be displayed; and display one or both of the first index value and the second index value in accordance with the received operation.([0042], “The M-mode display 226-3 may be activated responsive to user input, e.g., via a software or hardware user control on the user interface 250. When the M-mode is active, the additional window displaying the M-mode image may be activated and color coded WSS values for the WSS ROI may be added in real-time to the plot to track the temporal variability of WSS during a cardiac cycle. In some examples, the system may enable the user to select a sub-region for the M-mode display, e.g., by clicking on two points along the wall to indicate the—spatial range for display or by selecting a single point and the system automatically determining a sub-region centered on the selected point. In some examples the temporal range for the M-mode display may be system-set to one cardiac cycle or the user may be provided with a control to select the temporal range and/or open the range for real-time tracking of the spatiotemporal distribution of WSS values in the selected sub-region.”)

Regarding claim 29, Wang teaches:
A medical image processing system, comprising: 
a medical image processing apparatus (FIG. 1, 100), and a medical information display apparatus, (FIG. 1, 110) wherein the medical image processing apparatus is configured to: 
extract a degree of a disease related to a heart from a medical image; ([0034], “The processor 203 may be coupled to a source of ultrasound imaging data. For example, the ultrasound imaging data 202 may be received (e.g., in real-time) from an ultrasound imaging apparatus responsive to ultrasonically scanning a region of interest 201.” [0019], “FIG. 5 is an ultrasound image illustrating a pathlet-based vector flow imaging technique for visualizing the blood flow pattern within the left ventricle of a human heart.”[0042], “For example, the processor 203 may be configured to estimate the plaque-development risk based, at least in part, on the calculated WSS values” different value of WSS indicates different degree of a disease. ) and 
calculate, when the degree of the disease related to the heart is high, a first index value related to a blood vessel and calculated from one of blood pressure and a blood flow and to calculate, when the degree of the disease related to the heart is low, wall shear stress serving as a second index value related to the blood vessel, as information related to the blood flow of the blood vessel and calculated on a basis of the medical image, ([0042], “That is, in some embodiments, the WSS visualization data 262-2 may additionally or alternatively include risk values that are determined based, at least in part, on the calculated WSS values. For example, the processor 203 may be configured to estimate the plaque-development risk based, at least in part, on the calculated WSS values. Plaque-development risk estimates may be generated, in some examples, using a thresholding process. For example, the processor 203 may be configured to designate locations along the vessel wall that are associated with WSS values below a first or low WSS threshold (e.g., below 4 dyne/cm.sup.2) as high-risk, and designate locations associated with WSS values above a second or regular WSS threshold (e.g., above 15 dyne/cm.sup.2) as low-risk, while locations associated with WSS values between the high and low risk values are designed as medium risk.”) and 
the medical information display apparatus is configured to obtain, from the medical image processing apparatus, and to display the information related to the blood flow of the blood vessel. ([0042]: “The processor 203 (namely visualization processor 220 in the example in FIG. 2), may color code the risk level to produce a risk color map 468. As shown in FIG. 4, window B, any location along the vessel wall that is associated with a low risk level is color coded in grey and any location that is associated with a high risk level is color coded in pink, with the intermediate risk levels color coded according to a color blend (e.g., a linear blend) between the threshold level colors.” The calculated values are passed to the display unit 110 as shown in FIG. 1. The information is displayed as shown in FIG. 4.)

Claim 30 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0126219 A1).
Regarding claim 3, Wang teaches:
The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to: display, when the disease degree indicating the degree of the disease related to the heart is high, one or both of the first index value being one-dimensional and the second index value being one-dimensional; and display, when the disease degree indicating the degree of the disease related to the heart is low, one or both of the first index value being three-dimensional and the second index value being three-dimensional.([0047], “Each type of visualization data is associated and accompanied with a color coding key. For example, as shown in FIG. 4, the multi-mode display may include a first color key 411-1 associated with the vector map 226-1, a second color key 411-2 which may be associated with the color encoding of WSS values (e.g., as used in the WSS color map 466 and also in the color coded M-mode display), and/or a third color key 411-3, which is associated with the color encoding of the risk map. In any of the examples herein, the image data from each mode in the overlay images (e.g., duplex or triplex mode images) may be synchronously dynamically updated in real time. For example, in the case of a duplex display, the B-mode image data may be displayed as a temporal sequence of a plurality of B-mode image frames, which may be acquired in real time or retrieved from memory (i.e., a cineloop) and the WSS visualization data (e.g., WSS color map) may also be displayed/overlaid as a temporal sequence of a plurality of corresponding WSS image data frames, which may be generated in real time (from real-time echoes) or retrieved from memory. Also, while specific examples are illustrated and described in the context of 2D imaging, it will be understood that the principles for quantifying and visualizing ultrasound imaging data may be equally applied to 3D imaging data. For example, the system 200 may further include a volume renderer 209, which may be operable to generate a 3D rendering of the anatomy (e.g., based on the B-mode image data) and the 3D rendering may be combined with 3D maps of the WSS values or risk values overlaid onto 3D regions within the rendered anatomy that correspond to the vessel walls. The combined 3D image 251, which in some examples may additionally and optionally include an overlay of a 3D vector flow map, may be provided to the user interface 250, e.g., for display on display unit 252.” Wang teaches an example of: when the disease degree indicating the degree of the disease related to the heart is high or low, displaying the index values in 2D format as shown in FIG. 4. Wang also teaches the index values can also be displayed in a 3D format. Also, it is well-known in the art that some data can be displayed in 2D format for certain condition; other data can be displayed in 3D format for different condition. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Wang with the well-known knowledge to arrange displaying index values in 2D format or 3D format based on the conditions of different risk level. The benefit would be to provide users different visual effects to help users easily differentiate the different data.

Regarding claim 5, Wang teaches:
The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to display the first index value and the second index value in mutually-different display modes.([0044], “The WSS M-mode display 226-3 may be provided concurrently (e.g., in a side-by-side arrangement) with any of the duplex or triplex mode images described herein, in which cases the WSS M-mode image may also be synchronously updated with the image data in the other displayed images.”[0041], “In some embodiments, the processor 203 may be also configured to generate a graphical representation of the vector field data 226-1 (e.g., a pathlet-based or other type of vector map) and cause the display unit (e.g., display unit 252) to display the graphical representation of the vector field data 226-1 concurrently with, for example as an overlay onto, the B-mode image 412-1, which may also include the WSS visualization data 262-2. This type of a displayed image (or simply display) may be referred to as a triplex mode image as it provides imaging data from three imaging modes, namely B-mode, vector flow imaging (VFI), and WSS imaging. An example of a triplex mode image is shown in FIG. 4, window A.” FIG. 4 B. also teaches duplex mode of display. FIG. B shows the high risk of WSS value. FIG. 4A shows the triplex mode of display, where the WSS value is displayed. Although Wang does not explicitly say that FIG. 4A displays the WSS value at low risk, it would be a design choice to display the WSS Value at low risk in the display mode of FIG. 4A.  The benefit of displaying different values at different display mode is to help users easily differentiate the index values. )

Claim(s) 8,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0126219 A1) in view of Sakaguchi et al. (US 2018/0092615 A1).
Regarding claim 8, Wang teaches:
 The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to: display the first index value and the second index value (as shown in FIG. 4)
However, Wang does not teach, but Sakaguchi teaches:
receive, from the user, an operation to switch display between an image with a first value and an image with a second value; and switch from a state in which one of the image with first value and image with a second value is displayed into a state in which the other is displayed in accordance with the received operation. ([0103], “FIG. 8B is a drawing illustrating another example of the display switching process performed by the display controlling function 353 according to the second embodiment. For example, as illustrated in the top section of FIG. 8B, the display controlling function 353 causes the display 340 to display clinical images (a volume rendering image, a CPR image, and an SPR image) generated from the CT image data. In this situation, when the input interface 330 has received the predetermined input operation performed in the display region, the display controlling function 353 switches the display on the display 340 into a display of an FFR chart, as illustrated in the bottom section of FIG. 8B. In the present example, in the chart in FIG. 8B, the vertical axis expresses FFR values, whereas the horizontal axis expresses positions in the blood vessel.”)
Wang teaches displaying an image with first index value and an image with a second index value. Sakaguchi further teaches an input switch operation allow users to switch display between images with different values.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Wang with the specific teachings of Sakaguchi to offer better and flexible user interface to allow users to focus different index values.

Regarding claim 28, Wang teaches:
A medical image processing apparatus, comprising: processing circuitry (FIG. 1) configured to 
display, as information related to a blood flow of a blood vessel and calculated on a basis of a medical image: a first index value related to the blood vessel and calculated from one of blood pressure and the blood flow; and wall shear stress serving as a second index value related to the blood vessel, ([0042] teaches displaying the WSS value using different color based on the risk is high or low: “Another type of color map 262-2 that may be produced by visualization processor 220 may be a risk map (see color map 468 in FIG. 4). That is, in some embodiments, the WSS visualization data 262-2 may additionally or alternatively include risk values that are determined based, at least in part, on the calculated WSS values. For example, the processor 203 may be configured to estimate the plaque-development risk based, at least in part, on the calculated WSS values. Plaque-development risk estimates may be generated, in some examples, using a thresholding process. For example, the processor 203 may be configured to designate locations along the vessel wall that are associated with WSS values below a first or low WSS threshold (e.g., below 4 dyne/cm.sup.2) as high-risk, and designate locations associated with WSS values above a second or regular WSS threshold (e.g., above 15 dyne/cm.sup.2) as low-risk, while locations associated with WSS values between the high and low risk values are designed as medium risk. The processor 203 (namely visualization processor 220 in the example in FIG. 2), may color code the risk level to produce a risk color map 468. As shown in FIG. 4, window B, any location along the vessel wall that is associated with a low risk level is color coded in grey and any location that is associated with a high risk level is color coded in pink, with the intermediate risk levels color coded according to a color blend (e.g., a linear blend) between the threshold level colors. Window B of FIG. 4 shows a duplex type display in which a color map, in this case a risk map, is overlaid on the background B-mode image. While not specifically shown, it will be understood that a duplex mode display according to the present disclosure may include image data from any two types of imaging modes, e.g., any of the color maps (e.g., WSS color map or risk map) or the vector flow map 226-1 shown in window A. The image data associated with each imaging mode included in the displays may be dynamically and synchronously updated across all displayed images. In some examples, to preserve computational resources, the risk values may be assigned based on WSS values which are temporally-averaged over a certain number of frames, for example over the frames corresponding to the systolic phase of the cardiac cycle or over the entire cardiac cycle.” ([0037]” teaches the WSS value is calculated based on the blood flow: “Using the velocity components, the WSS estimator 224 may calculate frames of WSS values at each of a plurality of locations along the wall of the bodily structure (e.g., vessel 208), in some cases along the entire length of the wall if the imaged structure”) Here, the claim does not exclude the first index value is not value of a wall shear stress, so based on broadest claim interpretation, Examiner interprets the first and second index value can both refer to a value of a wall shear stress.) wherein the processing circuitry is further configured to 
However, Wang does not teach, but Sakaguchi teaches:
switch the display between an image with a first value and an image with a second value on a basis of information about a subject. ([0103], “FIG. 8B is a drawing illustrating another example of the display switching process performed by the display controlling function 353 according to the second embodiment. For example, as illustrated in the top section of FIG. 8B, the display controlling function 353 causes the display 340 to display clinical images (a volume rendering image, a CPR image, and an SPR image) generated from the CT image data. In this situation, when the input interface 330 has received the predetermined input operation performed in the display region, the display controlling function 353 switches the display on the display 340 into a display of an FFR chart, as illustrated in the bottom section of FIG. 8B. In the present example, in the chart in FIG. 8B, the vertical axis expresses FFR values, whereas the horizontal axis expresses positions in the blood vessel.”)
Wang teaches displaying an image with first index value and an image with a second index value. Sakaguchi further teaches an input switch operation allow users to switch display between images with different values.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Wang with the specific teachings of Sakaguchi to offer better and flexible user interface to allow users to focus different index values.

Claim(s) 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0126219 A1) in view of ITU et al. (US 2017/0245821 A1).
Regarding claim 15, Wang teaches:
The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to: display, with respect to each of the blood vessel branches, one of the first index value and the second index value (Wang teaches displaying the WSS value at locations of a blood vessel, see FIG. 4)
However, Wang does not, but ITU teaches:
derive, with respect to each of blood vessel branches of a coronary artery, a position and a rupture probability of plaque occurring at the blood vessel branch, on the basis of the medical image; and one of the first index value and the second index value in accordance with the position and the rupture probability of the plaque.([0025], “In an advantageous embodiment, wall sheer stress (WSS) is calculated at multiple sampling points in each of the synthetic coronary arterial trees. The WSS values can be used as an index to represent a risk of plaque rupture at a given point. A risk score representing a risk of plaque rupture may also be calculated for each sampling point based on the WSS value.”)
Wang teaches displaying the WSS value at locations of a blood vessel. ITU teaches WSS value is derived based on the rupture probability of plaque.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Wang with the specific teachings of ITU to provide users the rupture probability of plaque for a blood vessel.

Regarding claim 19, Wang teaches:
The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to display one or both of the first index value and the second index value calculated on a basis of the medical image that is in a specific cardiac phase (Wang, [0042] teaches displaying the first or second WSS index value, which is “That is, in some embodiments, the WSS visualization data 262-2 may additionally or alternatively include risk values that are determined based, at least in part, on the calculated WSS values. For example, the processor 203 may be configured to estimate the plaque-development risk based, at least in part, on the calculated WSS values. Plaque-development risk estimates may be generated, in some examples, using a thresholding process. For example, the processor 203 may be configured to designate locations along the vessel wall that are associated with WSS values below a first or low WSS threshold (e.g., below 4 dyne/cm.sup.2) as high-risk, and designate locations associated with WSS values above a second or regular WSS threshold (e.g., above 15 dyne/cm.sup.2) as low-risk, while locations associated with WSS values between the high and low risk values are designed as medium risk. The processor 203 (namely visualization processor 220 in the example in FIG. 2), may color code the risk level to produce a risk color map 468. As shown in FIG. 4, window B, any location along the vessel wall that is associated with a low risk level is color coded in grey and any location that is associated with a high risk level is color coded in pink, with the intermediate risk levels color coded according to a color blend (e.g., a linear blend) between the threshold level colors.” “The image data associated with each imaging mode included in the displays may be dynamically and synchronously updated across all displayed images. In some examples, to preserve computational resources, the risk values may be assigned based on WSS values which are temporally-averaged over a certain number of frames, for example over the frames corresponding to the systolic phase of the cardiac cycle or over the entire cardiac cycle.”) and 
However, Wang does not explicitly, but ITU teaches:
A medical image is reconstructed in accordance with the degree of the disease related to the heart. (FIG. 1, step 124 and 126 and corresponding para teaches reconstruct medial image specific to coronary arterial in accordance with the ischemic weights., [0053], “Returning to FIG. 1, at step 126, geometric features are extracted from the patient-specific coronary arterial tree. In particular, the features described above in connection with step 108 of the training phase 100 are extracted for the patient-specific coronary arterial tree. Such features include the ischemic weights of the various segments of the patient-specific coronary arterial tree, the ischemic contribution scores (including multiple cumulative ischemic contribution scores), and geometric measurements of the anomalous/stenosis regions in the patient-specific coronary arterial tree. The calculation of such features purely from the geometry of the patient-specific coronary arterial tree is performed as described above in connection with step 108.” )
Wang teaches extract index values based on a medical image. ITU teaches the medical image is reconstructed based on the disease of a patient.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Wang with the specific teachings of ITU to locate the region of interest that has a disease and effectively find the relevant index values. 

Allowable Subject Matter
Claims 4, 9-14, 16-18, 20-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
none of the references along or in combination teaches the limitations of “simultaneously display the first index value and the second index value; make, when the disease degree indicating the degree of the disease related to the heart is high, a display region of the first index value larger than a display region of the second index value; and make, when the disease degree indicating the degree of the disease related to the heart is low, the display region of the second index value larger than the display region of the first index value.” recited in claim 4. 
none of the references along or in combination teaches the limitations of “identify whether a time at which the medical image was taken was before a subject was treated or after the subject was treated; calculate, when the time at which the medical image was taken is identified as before the subject was treated, one or both of a first predicted index value being the first index value after the treatment and a second predicted index value being the second index value after the treatment, by applying virtual treatment to the blood vessel while using the medical image; and display, when the time at which the medical image was taken is identified as before the subject was treated, one or both of the first predicted index value and the second predicted index value.”. recited in claim 9.
none of the references along or in combination teaches the limitations of “display the first index value with respect to any of the blood vessel branches having the plaque of which the rupture probability is high; and display the second index value with respect to any of the blood vessel branches having no plaque or having the plaque of which the rupture probability is low.” recited in claim 16.
none of the references along or in combination teaches the limitations of “display, with respect to any of the blood vessel branches having the plaque of which the rupture probability is high, a first representative value for one of the first index value and the second index value of the blood vessel branch; and display, with respect to any of the blood vessel branches having no plaque and any of the blood vessel branches having the plaque of which the rupture probability is low, a second representative value different from the first representative value, for one of the first index value and the second index value of the blood vessel branch.” Recited in claim 17.
none of the references along or in combination teaches the limitations of “display, with respect to any of the blood vessel branches having the plaque of which the rupture probability is high, one of a medical image taken by a first medical image diagnosis apparatus and information obtained from the taken medical image; and display, with respect to any of the blood vessel branches having no plaque and any of the blood vessel branches having the plaque of which the rupture probability is low, one of a medical image taken by a second medical image diagnosis apparatus different from the first medical image diagnosis apparatus and information obtained from the taken medical image.” Recited in claim 18.
none of the references along or in combination teaches the limitations of “wherein the processing circuitry is further configured to: extract a degree of a myocardial bridge, as the degree of the disease related to the heart; display, when the disease degree indicating the degree of the myocardial bridge is high, one or both of the first index value and the second index value calculated on a basis of the medical image in an end-diastolic phase; and display, when the disease degree indicating the degree of the myocardial bridge is low, one or both of the first index value and the second index value calculated on a basis of the medical image in an end-diastolic phase and the medical image in an end-systolic phase.” Recited in claim 20.
none of the references along or in combination teaches the limitations of “wherein the processing circuitry is further configured to: extract a degree of a valvular disease of each of valves included in heart valves, as the degree of the disease related to the heart; display, when the disease degree indicating the degree of the valvular disease of an aortic valve is high, one or both of the first index value and the second index value calculated on a basis of the medical image in an end-systolic phase; and display, when the disease degree indicating the degree of the valvular disease of a mitral valve is low, one or both of the first index value and the second index value calculated on a basis of the medical image in an end- diastolic phase.” Recited in claim 21.
none of the references along or in combination teaches the limitations of “display, when the degree of the disease related to the heart is low, a graph having a vertical axis that expresses magnitude of the wall shear stress and a horizontal axis that expresses distance from a reference position along the blood vessel and thereby indicating a relation between the magnitude of the wall shear stress and the distance, and further display, together with the graph, information indicating a range of the distance in which a third index value related to the blood vessel exhibits abnormal values.” Recited in claim 22.
none of the references along or in combination teaches the limitations of “wherein the processing circuitry is further configured to display, when the degree of the disease related to the heart is low, with respect to each of a plurality of mutually- different points in time, a graph having a vertical axis that expresses magnitude of the wall shear stress and a horizontal axis that expresses distance from a reference position along the blood vessel and thereby indicating a relation between the magnitude of the wall shear stress and the distance.” Recited in claim 23. 
Dependent claims 10-14 are objected for the reason of being dependent on the objected claim 9.
Dependent claims 24-25 and 26-27 are objected for the reason of being dependent on the objected claim 23 and 22 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611